DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of U.S. Patent Application Publication No. 2008/0015640 (Kaiser) and U.S. Patent Application Publication No. 2005/0027218 (Filtvedt et al.).
Regarding claim 1, Kravchenko teaches a pressure therapy device (abstract; Figure 1), comprising: a pressure chamber (Figure 1, pressure chamber, 1) having first and second ends, the first end defining an opening (aperture receiving leg in Figure 1); an inflatable padding (Figure 1, collar, 5) positioned in the opening (see Figure 1; col. 4, Figure 1, ring, 4) secured to the first end of the pressure chamber (1) for sealing the opening (col. 4, line 72-col. 5, line 4; col. 5, line 58- col. 6, line 10); wherein the inflatable padding (5) is configured to be inflatable to narrow the opening and secure about a limb of a user (col. 4, line 72-col. 5, line 4; col. 5, line 58- col. 6, line 10). Kravchenko does not teach the inflatable padding comprises at least two air chambers.
However, Kaiser teaches a pressure therapy device (abstract; Figure 2; [0007]-[0008]; [0028]-[0029]), comprising: a pressure chamber having first and second ends, the first end defining an opening (Figure 2; [0141]); an inflatable padding (Figures 2, 9, and 10, interlocking pressurized dynamic fluid filled load diffusion seal right side, 70 and left side, 71) positioned in the opening, the inflatable padding comprising at least two air chambers (70, 71) ([0036]; left and right chambers of the seal are capable of inflation via air, [0154]-[0155]); a seal (Figures 1 and 9, dynamic energy transfer collar, 3) secured to the first end of the pressure chamber for sealing the opening (see Figure 9; [0141]; [0154]); wherein the inflatable padding (70, 71)is configured to be inflatable to narrow the opening and secure about the limb of a user  ([0141]; [0154]-[0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable padding of Kravchenko to include two air chambers as taught by Kaiser, because Kaiser teaches providing two inflatable chambers allows the inflatable padding to better accommodate the particular size of the limb of an individual patient ([0034]-[0036]; [0155]). Kravchenko and Kaiser do not specify the seal is configured for sealing against a limb of the user in the opening.
Figure 5, pressure chamber, 4) having first and second ends, the first end defining an opening ([0085]; [0116]); a padding (Figure 5, inner neoprene seal, 25) positioned in the opening; a seal (Figure 5, seal, 26) secured to the first end of the pressure chamber (4) for sealing against a limb of a user in the opening ([0087]; [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the pressure chamber of Kravchenko and Kaiser to include the seal of Filtvedt et al. configured to seal against the limb of the user in the opening, because Filtvedt et al. teaches such a configuration provides a sufficient seal between the limb and the interior of the chamber using a soft, flexible material to prevent damage to the user’s limb while withstanding pressure changes within the chamber during use ([0087]).
Regarding claim 2, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches an exterior surface of the pressure chamber (1) is provided with a first locking element (Figure 1, straps, 16) for securing to an adjustment piece (Figure 1, device, 14) (see Figure 1; col. 5,lines 29-32 and lines 36-42).
Regarding claim 3, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the second end of the pressure chamber (1) comprises a support surface (Figure 1, support, 8 and stop, 9) having a flat portion and an angled portion (see Figure 1; col. 5, lines 12-17).
Regarding claim 6, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the first end of the pressure chamber (1) Figure 1, straps, 16) for securing to the inflatable padding (5) on an exterior surface of the pressure chamber (1) (Straps 16, are disclosed in plural, thus include at least first and second straps, and are indirectly connected to the inflatable collar 5 via the intervening structures, including the exterior surface of chamber 1, col. 5, lines 36-42; see Figure 1).
Regarding claim 7, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the pressure chamber (1) is provided with an adjustable stabilizing structure (Figure 1, support, 8, stop, 9, guides, 10, dog, 11, rack, 12) extending from the second end (col. 5, lines 12-27).
Regarding claim 8, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the second end of the pressure chamber (1) comprises a support surface (Figure 1, flange, 3) having a modular space configured to receive a plurality of modular components (Figure 1; heating element 17 mounted in flange 3 col. 5, lines 43-46).
Regarding claim 10, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the pressure chamber (1) is provided with a conduit in communication with a pump unit (Figure 1, pump, 15) (col. 5, lines 33-35; see Figure 1).
Regarding claims 11 and 12, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches an anterior exterior surface and a posterior exterior surface of the pressure chamber (1) form a certain angle, such that a distance between the anterior and posterior exterior surfaces continuously increases from the opening towards the second end of the pressure chamber along a Figure 1).
Regarding claim 13, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the seal (4) comprises a frustoconical cuff having a first end and a second end (see Figure 1). Kravchenko does not teach the first end has a center axis eccentric to a center axis of the second end.
However, Filtvedt et al. teaches a pressure therapy device (abstract), comprising: a pressure chamber (Figure 5, pressure chamber, 4) having a first end and a second end, a seal (Figure 5, seal, 26) at the first end, wherein the seal (26) comprises a frustoconical cuff having a first end and a second end, the first end has a center axis eccentric to a center axis of the second end (see Figure 5; [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Kravchenko and Kaiser such that the center axis at its first end is eccentric to a center axis of its second end as taught by Filtvedt et al., because such a configuration ensures the limb received by the pressure chamber is properly positioned within the chamber.
Regarding claim 16.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of in view of U.S. Patent Application Publication No. 2008/0015640 (Kaiser) and U.S. Patent Application Publication No. 2005/0027218 (Filtvedt et al.) as applied to claim 3 above, and further in view of U.S. Patent No. 3,292,613 (MacLeod).
Regarding claims 4 and 5, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 3. Kravchenko teaches an interior of the support surface comprises a positioning mechanism (9) for receiving a foot of the limb, wherein the positioning mechanism (9) comprises a narrow arch shape corresponding to the arch of the foot (see Figure 1; col. 5, lines 12-17). Kravchenko does not teach the positioning mechanism extends from the second end of the pressure chamber opposite the opening.
However, MacLeod teaches a pressure therapy device (Figure 1; col. 1, lines 52-68), comprising: a pressure chamber having first and second ends, the first end defining an opening (Figure 1); an interior of the pressure chamber comprises a support surface having a flat portion and an angled portion, an interior of the support surface comprises a positioning mechanism (Figure 1, blocks, 24, 25, and 29) for receiving a foot of the limb, the positioning mechanism (24, 25, 29) extending from the second end of the pressure chamber opposite the opening (see Figure 1; col. 3, line 57-col. 4, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning mechanism of Kravchenko, Kaiser, and Filtvedt et al. to extend in part from the second end of the pressure chamber opposite the opening as taught by MacLeod, because MacLeod teaches extending the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of in view of U.S. Patent Application Publication No. 2008/0015640 (Kaiser) and U.S. Patent Application Publication No. 2005/0027218 (Filtvedt et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0010212 (Kuiper et al.).
Regarding claim 14, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the seal comprises a first end and a second end (see Figure 1), but does not teach the second end having at least one protrusion for securing the second end to the first end in a stretched configuration.
However, Kuiper et al. teaches a pressure therapy device (abstract), comprising: a pressure chamber (abstract) and a seal (Figures 8 and 9, periphery of opening, 128), the seal comprising a first end and a second end, the second end having at least one protrusion (Figures 8-9, flap, .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of in view of U.S. Patent Application Publication No. 2008/0015640 (Kaiser) and U.S. Patent Application Publication No. 2005/0027218 (Filtvedt et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0143719 (Loori et al.).
Regarding claim 15, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko teaches the seal comprises first and second ends (see Figure 1), but does not teach the first end has a greater thickness than the second end.
However, Loori et al. teaches a pressure therapy device (abstract), comprising: a pressure chamber (Figure 1, internal chamber, 13b) and a seal (Figures 1 and 4, cuff, 22) at an opening, wherein the seal (22) includes first and second ends, the first end (Figure 4, side wall, 30) has a greater thickness than the second end (Figure 1, wall, 26) ([0023]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Kravchenko, Kaiser, and Filtvedt et al. such that the first end has a greater thickness than the second end as taught by Loori et al., because Loori et al. teaches such a configuration ensures the thinner inflatable portion expands inwards, and “will stretch where needed, to accommodate the surface topology of the limb…while still sealing against the limb” ([0029]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of U.S. Patent Application Publication No. 2008/0015640 (Kaiser) and U.S. Patent Application Publication No. 2005/0027218  as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0050020 (Yang).
Regarding claim 17, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko, Kaiser, and Filtvedt et al. is silent on the thickness of the seal.
However, Yang teaches a therapy device (abstract), comprising a therapy chamber and a seal having an opening, wherein the seal has a thickness of 1-2 mm (1.5mm thickness of straps, [0141]; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the seal of Kravchenko, Kaiser, and Filtvedt et al. to be 1-2mm thick as taught by Yang, because Yang teaches providing a seal having such a thickness is sufficient to maintain closure about the patient’s limb ([0141]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of U.S. Patent Application Publication No. 2008/0015640 (Kaiser) and U.S. Patent Application Publication No. 2005/0027218 (Filtvedt et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0197554 (Ruetenik).
Regarding claims 18 and 19, Kravchenko in view of Kaiser and Filtvedt et al. teaches all the limitations of claim 1. Kravchenko, Kaiser, and Filtvedt et al. do not specify the hardness of the material forming the seal.
However, Ruetenik teaches a pressure therapy device (abstract), comprising a pressure chamber (Figure 3) including a material having a Shore A hardness of about 10 (base constructed of “polyurethane having a Shore A harness of from about 10 to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shore A hardness of the seal material of Kravchenko, Kaiser, Filtvedt et al., and Ruetenik to be 5.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of U.S. Patent No. 5,029,579 (Trammell).
Regarding claim 20, Kravchenko teaches a method of using a pressure therapy device (abstract), comprising: obtaining a pressure chamber (Figure 1, pressure chamber, 1) having first and second ends, the first end defining an opening (see Figure 1); providing an inflatable padding (Figure 1, collar, 5) in the opening of the pressure chamber (1); providing a seal (Figure 1, ring, 4) secured to the first end of the pressure chamber (1) for sealing the opening and enclosing the inflatable padding (5); inserting a limb through the seal (4), the inflatable padding (5) and the opening of the pressure chamber (1); and generating a negative pressure in the pressure chamber (1) to inflate the inflatable padding (5) and secure the limb in the opening (col. 58-col. 6, line 10). 
However, Trammell teaches a method of using a pressure therapy device (abstract), comprising: obtaining a pressure chamber having a first end and an opening, providing a seal (Figure 2, clamp, 80) in the opening in an open configuration, inserting a limb through the seal (80), and closing the seal (80) about the limb prior to administering pressure therapy (col. 4, lines 36-51; col. 6, line 42-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kravchenko such that the seal is opened and subsequently closed about the limb once inserted through the seal as taught by Trammell, because providing such a seal with an open and a closed configuration ensures the seal may be enlarged sufficiently to accommodate passage of the limb therethrough, to facilitate use of the pressure therapy device with patients of varying anatomical limb sizes.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,748 (Kravchenko) in view of U.S. Patent Application Publication No. 2005/0027218 (Filtvedt et al.).
Regarding claim 21, Kravchenko teaches a pressure therapy device (abstract; Figure 1), comprising: a pressure chamber (Figure 1, pressure chamber, 1) having first and second ends, the first end defining an opening (aperture receiving leg in Figure 1); an inflatable padding (Figure 1, collar, 5) positioned in the opening (see Figure 1; col. 4, line 72-col. 5, line 4); and a seal (Figure 1, ring, 4) secured to the first end of the pressure chamber (1) for sealing the opening (col. 4, line 72-col. 5, line 4; col. 5, line 58- 
However, Filtvedt et al. teaches a pressure therapy device (abstract; [0009]), comprising a pressure chamber (Figure 5, pressure chamber, 4) having first and second ends, the first end defining an opening ([0085]; [0116]); a padding (Figure 5, inner neoprene seal, 25) positioned in the opening; a seal (Figure 5, seal, 26) secured to the first end of the pressure chamber (4) for sealing against a limb of a user in the opening ([0087]; [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the pressure chamber of Kravchenko to include the seal of Filtvedt et al. configured to seal against the limb of the user in the opening, because Filtvedt et al. teaches such a configuration provides a sufficient seal between the limb and the interior of the chamber using a soft, flexible material to prevent damage to the user’s limb while withstanding pressure changes within the chamber during use ([0087]).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 16 July 2020, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 16 March 2020 have been withdrawn. 
Applicant’s arguments, see pages 8-13, filed 16 July 2020, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 102 and 10s3 have been fully considered and are persuasive in light of the amendments to the claim.  Therefore, the 
Applicant's arguments filed 16 July 2020 with respect to the rejection of claim 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant contends the combination of Kravchenko and Trammell does not meet the limitations of claim 20 as Kravchenko teaches the inflatable padding is inflated by a pump rather than by generating a negative pressure in the pressure chamber as claimed (arguments, pages 13-14). Applicant further contends the limitation “generating a negative pressure in the pressure chamber to inflate the inflatable padding and secure the limb in the opening” is achieved “by action of the negative pressure in the sealed pressure chamber which draws air from ambient surroundings into the inflatable padding” (arguments, pages 13-14), which is not disclosed in the cited art. The examiner does not find these arguments to be persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generating a negative pressure in the pressure chamber to inflate the inflatable padding by drawing air from ambient surroundings into the inflatable padding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Kravchenko teaches the collar (5) of the ring (4) is first inflated with air via operation of a pump (6) “until the slight touch of the collar 5 and the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791